Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 1of10 PagelD #: 756

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., a minor, by and through her
parent and legal guardian D.L.

Plaintiff,

v. CIVIL ACTION NO. 3:18-CV-162 (Groh)

CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a
WV UNIVERSITY HEALTHCARE;
BRANDT WILLIAMSON, M.D.;
MISTY HUNSADER, PA-C;
SMOKY MOUNTAIN EMERGENCY
SERVICES, INC.; and
HEALTH CARE ALLIANCE, INC.,
Defendants.
CITY HOSPITAL, ENC. d/b/a BERKELEY MEDICAL CENTER’S
REPLY TO PLAINTIFF’S RESPONSE TO ITS MOTION TO DISMISS THE SECOND
CAUSE AND RELATED PARTS OF THE FOURTH CAUSE OF ACTION OF
PLAINTIFE’S THIRD AMENDED COMPLAINT

NOW COMES City Hospital, Inc. d/b/a Berkeley Medical Center (“BMC”), by and
through its counsel, and replies to 8.L.’s Response Memorandum in Opposition to Berkeley
Medical Center’s Motion to Dismiss the Second and Related Parts of the Fourth Causes of Action
of Plaintiff's Third Amended Complaint.

S.L. refuses to recognize this cause of action within the unique factual circumstances of its
occurrence, and her opposition to BMC’s Motion relies on a mishmash of case law that simply

does not apply to the facts giving rise to this action. S.L.’s insistence that BMC misunderstands

this cause of action and the law is a distraction from the fact that she cannot produce an on-point

Page 1 of 10

 

 
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 2 of 10 PagelD #: 757

case to support her arguments. Therefore, BMC seeks dismissal of the Second Cause and Related
Parts of the Fourth Cause of Action of Plaintiff's Third Amended Complaint.

1. BMC is the wrong defendant against which to bring a Rehabilitation Act claim
because its nurses, by virtue of their positions, could not accommodate the request for
specific medicines by name.

S.L.’s Response attempts to extricate the Second Cause of Action from the circumstances
in which it occurred. This is an action centering on the alleged failure to provide reasonable
accommodations in the context of the provision of emergency medical care in an emergency
department. Here, the requested accommodations included two medications that S.L.’s mother
requested by name. The administration of those medications, topical Lidocaine and oral Ativan, is
wholly different from the medical accommodations highlighted in the cases that S.L. cites. See
Falls v. PG Hosp. Ctr., No. CIV.A. 97-1545, 1999 WL 33485550, at *10 (D. Md. Mar, 16, 1999);
United States v. Georgia, 546 U.S. 151, 155, 1268. Ct. 877, 879, 163 L. Ed. 2d 650 (2006); Taylor
v. Richmond State Supported Living Cir., No. CIV.A. 4:11-3740, 2012 WL 6020372, at *2 (S.D.
Tex. Nov. 30, 2012) (failure to provide interpreter services or the total failure to provide medical
care in a prison or assisted living facility for disabled persons, respectively).

BMC moves for dismissal of $.L.’s Rehabilitation Act claim because its employee-nurses,
who are not empowered or privileged to order medications, cannot properly be the subject of the
failure to accommodate S.L. alleges to have violated the Rehabilitation Act. S.L. suggests that
BMC made this argument in its previous Motion to Dismiss in November 2018 [ECF 19], Pl.’s
Resp. to Mot. to Dismiss, p. 5, but this is inaccurate. With the Third Amended Complaint’s
inclusion of the physician and physician assistant involved in the medical decision making, those
patties are now able to appropriately make the medical judgment argument themselves. BMC’s

current Motion to Dismiss, unlike its November 2018 Motion, highlights the medical judgment

Page 2 of 10

 

 
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 3 of 10 PagelD #: 758

issue only to bring attention to the fact that its employees lack the ability to make medical
judgments and instead focuses on the fact that it is the wrong party against which to bring the
Rehabilitation Act claim for failure to accommodate.

The nurses, by the very limitations of their profession, lacked the power to control the
administration of medication without a doctor or physician assistant’s order. S.L. contests this
notion, stating that “one does not have to be a doctor to prevent or deny a reasonable
accommodation.” PI.’s Resp. to Mot. to Dismiss, p. 5, That may well be true in the context of
providing an auxiliary aid or other accommodation to allow the patient to receive a benefit equal
to other patients, or in the context of enforcing a hospital policy that does not require specific
privileges. One must, however, be a licensed, privileged physician to order medications or
determine an appropriate substitute for a medication or modality requested by name. S.L.’s
Complaint and Response neglect the fact that the accommodation requested was the administration
of acontrolled substance to a pediatric patient. Suggesting that BMC should be liable in respondeat
superior for its nurses’ failure to accommodate this request is misplaced when provision of the
accommodation requested is not within their power to provide. See Paulone v. City of Frederick,
787 F. Supp. 2d 360, 373 (D. Md. 2011) (citations omitted) (“[T]he statutes ‘cannot be read to
impose strict liability on public entities that neither caused plaintiffs to be excluded nor
discriminated against them.’”’)

2. §.L.’s interpretation of the Rehabilitation Act is flawed, and S.L. has failed to allege
that a reasonable accommodation was withheld solely on the basis of her disability.

As BMC stated in its Motion to Dismiss, and reiterates above, while it is not an appropriate
party for a failure to accommodate claim, should this Court find that it is, S.L.’s Rehabilitation Act

claim fails to meet the “solely on the basis of’ element required by the Act.

Page 3 of 10

 

 
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 4 of 10 PagelD #: 759

S.L.’s Third Amended Complaint states that “Defendants subjected plaintiff $.L. to
discrimination in its programs by refusing to provide reasonable accommodations so that she could
reasonably be provided with BMC’s services.” Third Am. Compl. 4117. A central point in BMC’s
Motion to Dismiss is the fact that pleading discrimination under the Rehabilitation Act requires
that the S.L. plead the “solely on the basis of’ prong to state a claim that she was discriminated
against pursuant to this body of law. 8.L.’s suggestion that this element matters not in a “failure to
accommodate claim” is a questionable interpretation of the law, highlighted even in the cases $.L.
cites:

Despite the general congruence of Title IT of the ADA and § 504 of
the Rehabilitation Act, there are at least two statutory differences.
First, a plaintiff must show a different “causative link between
discrimination and adverse action” under the two statutes. Baird ex
rel. Baird y. Rose, 192 F.3d 462, 469 (4th Cir.1999). Under Title II,
a plaintiff need only prove discrimination “by reason of” disability.
42 U.S.C. § 12132. But, a successful Rehabilitation Act claim
requires a showing of discrimination “solely by reason of”
disability. *371 29 U.S.C. § 794(a) (emphasis
added). See Constantine vy. Rectors & Visitors of George Mason
Univ. 411 F.3d 474, 498 n. 17 (4th Cir.2005) (“[W]e have
recognized that the causation standards under Title II of the
ADA and § 504 of the Rehabilitation Act are ‘significantly
dissimilar.’”) (quoting Baird, 192 F.3d at 469). In this case,
however, no party claims that this distinction is material.

Paulone v. City of Frederick, 787 F. Supp. 2d 360, 370-71 (D. Md. 2011) (bold emphasis added).
Furthermore, the act of discrimination S.L. alleges was the failure to reasonably
accommodate. S.L.’s suggestion that “there is no requirement that benefits be denied to an
individual because she has a disability,” Pl.’s Resp. to Mot. to Dismiss, p. 7, was rejected by
another case she cites:
We acknowledge, however, that the ADA and Rehabilitation Act are
addressed to ‘rules ... that hurt [people with disabilities] by reason

of their handicap, rather than that hurt them solely by virtue of what
they have in common with other people.’ .. . In other words, there

Page 4 of 10

 

 

 
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 5of 10 PagelID #: 760

must be something different about the way the plaintiff is treated ‘by
reason of ... disability.’ 42 U.S.C. § 12132. We have long recognized
that the basic analytical framework of the ADA includes such a
comparative component.

Henrietta D. v. Bloomberg, 331 F.3d 261, 276 (2d Cir. 2003) (citations omitted) (emphasis in
original).

S.L. attempts to portray BMC’s Motion to Dismiss as a misunderstanding of the law, when,
in reality, S.L. fails to characterize this legal action in the context in which it really belongs. It is

]

not a “Title II reasonable accommodation/architectural barrier” case,’ or a “Title II reasonable

accommodation/education case,”” or a “Title II reasonable accommodation/prison case,’ or a
“Rehabilitation Act/mass transportation case.’ It is not even analogous to the case S.L. cited that
actually occurred in a hospital, in which a patient was denied auxiliary aids for effective
communication.°

S.L.’s recitation of the law aims to lump not only Title II and Title TI cases together, but
all disability-related cases with facts and concepts entirely unrelated to her own cause of action.
This case, in particular the Second Cause of Action which is the subject of BMC’s Motion to
Dismiss, is about whether the failure to accommodate S.L.’s request for certain medications
occurred solely on the basis of her disability. Every single one of the four® cases BMC cited is not
only factually closer to the issues presented by the Second Cause of Action, but also demonstrates

that Rehabilitation Act claims occurring in the context of the provision of medical services are in

a class by themselves.

 

| Pace v. Bogalusa City Sch, Bd, 403 F.3d 272, 287 (Sth Cir. 2005))C[W]hen ADA claims are directed at architectural
barriers, as they are here, the rights and remedies are exactly the same as those provided under the Rehabilitation
Act”).

2 Bennett-Neison v. Louisiana Bd. of Regents, 43) F.3d 448, 454 (5th Cir, 2005)), ([W]e concluded that the different
causation requirements were immaterial where the plaintiff's challenge was to architectural barriers.”)

3 Bryant v. Madigan, 84 F.3d 246 (7th Cir. 1996).

‘ Dopico v. Goldschmidt, 687 F.2d 644 (2d Cir. 1982).

5 Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 337 Gi ith Cir, 2012).

® See BMC’s Mem. of Law in Support of Mot. to Dismiss, ECF 81, p. 9.

Page 5 of 10

 

 
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 6 of 10 PagelD #: 761

Rehabilitation Act claims in the medical context require “an inquiry into whether a
medical decision is ‘a bona fide medical judgment,’ or whether handicap has improperly been
taken into account.” Glanz v. Vernick, 750 F. Supp. 39, 46 (D. Mass. 1990). Such claims also
permit a physician to “refuse to prescribe a particular treatment, which the disabled patient has
requested, because of the doctor’s assessment... .” AfcGugan v. Aldana-Bernier, 752 F.3d 224,
231-32 (2d Cir. 2014). The law highlights the weaknesses in S.L.’s Second Cause of Action
against BMC. Because the facts upon which S.L. bases this cause of action are uniquely associated
with medical judgment, BMC is an improper Defendant even if the Court finds S8.L. sufficiently
met elements of the Rehabilitation Act.

In sum, S.L. jettisons the unique context of the facts of this action; facts that are critical to
the legal analysis and do not lend themselves to the general analysis of failure to accommodate
claims that S.L. offers in her Response. In doing so, S.L. fails to allege that a reasonable
accommodation was withheld solely on the basis of her disability.

3. S.L. misrepresents BMC’s arguments and asks this Court to make unreasonable
conclusions to propel her narrative forward.

Again S.L. misrepresents BMC’s argument by claiming it is “basically duplicative” of the
argument from its November 2018 Motion to Dismiss (ECF 19). The present Motion to Dismiss
moves to dismiss the Second Cause of Action on the basis that S.L. has failed to plead facts that
constitute a violation of the Rehabilitation Act, specifically in relation to its greater causation

standard. Paulone v. City of Frederick, 787 F. Supp. 2d 360, 370-71 (D. Md. 2011). It must be

Page 6 of 10

 

 
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 7 of 10 PagelD #: 762

clarified too, contrary to S.L.’s claims,’ that BMC’s Motion to Dismiss did not assert that “pretext”
or “discriminatory animus” is required for S.L. to state her claim.’

In Hight of S.L.’s response it bears repeating that, when considering a motion to dismiss for
failure to state a claim, a judge “‘need not accept the legal conclusions drawn from the facts or
accept as true unwarranted inferences, unreasonable conclusions or arguments.’” Johnson v. James
B. Nutter & Co., No. CV 3:19-0856, 2020 WL 573284, at *4 (S.D.W. Va. Feb. 5, 2020) (citing
Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008)). S.L. makes her rashest of
“unreasonable conclusions” when she conclusively states that “BMC would not have restrained or
forcibly medicated a person without a disability who became upset and attempted to leave.” Pl.’s
Resp. to Mot. to Dismiss, p. 14. The actions of restraining S.L. and administering injections of
Ativan and Geodon were actions deemed necessary by the medical providers attempting to provide
care to her. If S.L. questions these actions, those claims are properly asserted via the Medical
Professional Liability Act; however, S.L. asserts no facts to bring any legitimacy to the claim that
these actions would not have occurred to a non-disabled person, let alone that these actions

occurred in §.L.’s case solely on the basis of her disability.

 

7 Pi’s Resp. to Mot. to Dismiss, p. 6-8; BMC stated, “S.L.’s Complaint does not suggest that this was a pretextual
reason for discrimination or otherwise indicate that ‘time’ to administer these medications would not have been a
factor when treating a non-disabled patient.” BMC’s Mem. of Law in Support of Mot. to Dismiss, ECF 81, p. 8, BMC
never proffered that pretext or discriminatory animus is required, but simply that the law demands that discrimination
under the Rehabilitation Act occur “due to discrimination solely on the basis of the disability,’” Bess v. Kanawha Cty.
Bd. of Educ., No. CIV.A.2:08CV01020, 2009 WL 3062974, at *10 (S.D.W. Va. Sept. 17, 2009) (emphasis in
original).”

8 Ultimately though, it must be assumed that Plaintiff indeed alleges “discriminatory intent” based on Paragraph 121’s
demand for “compensatory damages . . . .” Third Am. Compl., ECF 74, 121. See also Liese v. Indian River Cty.
Hosp. Dist. 701 F.3d 334, 342 (11th Cir. 2012) (“To recover compensatory damages under § 504, the Lieses must
show that (1) IRMH violated their rights under § 504, and (2) that IRMH did so with discriminatory intent.”); Proctor
y. Prince George's Hosp, Ctr., 32 F. Supp. 2d 820, 828-29 (D. Md. 1998) (“The parties do not dispute that
compensatory damages are only available in cases of intentional — discrimination.”).

Page 7 of 10

 

 

 
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 8 of 10 PagelD #: 763

4. The portion of S.L.’s Fourth Cause of Action requesting damages for a violation of
the Rehabilitation Act must be dismissed if S.L’s Second Cause of Action is Dismissed.

S.L’s Fourth Cause of Action states that BMC is sued in respondeat superior for
compensatory damages for its employees’ actions under the Rehabilitation Act and for declaratory
and injunctive relief, attorneys’ fees and costs under the Rehabilitation Act. BMC reiterates its
request that this Court dismiss S.L.’s Fourth Cause of Action should the Court grants dismissal of

the Second Cause of Action.

 

WHEREFORE, pursuant to Federal Rule of Civil Procedure 12(b)(6), BMC moves this
Honorable Court to dismiss S.L.’s Second and related parts of the Fourth Causes of Action for

failure to state a claim upon which relief may be granted and for such other and further relief as

 

the Court deems appropriate.
Respectfully submitted this 29" day of June, 2020.

CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL
CENTER
By Counsel

 

/s/ Joshua K. Boggs

Christine 8. Vaglienti (W. Va. State Bar ID #4987)
Joshua K. Boggs (W. Va. State Bar ID #10096)
Lauren ‘T’. Krupica (W. Va. State Bar ID #11719)
WEST VIRGINIA UNITED HEALTH SYSTEM, INC,
West Virginia University Hospitals, Inc.

1238 Suncrest Towne Centre Drive

Morgantown, West Virginia 26505

Telephone: 304/598-4070

Facsimile: 304/598-9888
vaglientic@wvumedicine.org

joshua boges@wvumedicine.org
lauren.twigekrupica@wvumedicine.org

Page 8 of 10
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 9 of 10 PagelD #: 764

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

S.L., a minor, by and through her
parent and legal guardian D.L.

Plaintiff,

v. CIVIL ACTION NO. 3:18-CV-162 (Groh)

CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST, INC., d/b/a

WV UNIVERSITY HEALTHCARE;

BRANDT WILLIAMSON, M.D.;

MISTY HUNSADER, PA-C;

SMOKY MOUNTAIN EMERGENCY

SERVICES, INC.; and

HEALTH CARE ALLIANCE, INC.,

Defendants.
CERTIFICATE OF SERVICE

I, Joshua K. Boggs, do hereby certify that I have electronically filed and caused to be served this
29" day of June, 2020, the foregoing “CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL
CENTER’S REPLY TO PLAINTIFF’S RESPONSE TO ITS MOTION TO DISMISS THE
SECOND CAUSE AND RELATED PARTS OF THE FOURTH CAUSE OF ACTION OF
PLAINTIFF’S THIRD AMENDED COMPLAINT” via the United States Northern District
Court for the Northern District of West Virginia’s CM/ECF:

 

Shawna White, Esq. Samantha Crane
Disability Rights of WV Autistic Self Advocacy Network
1207 Quarrier Street 1010 Vermont Ave., Suite 618
Litton Building, Suite 400 Washington, D.C. 20005
Charleston, WV 25301 scrane(@autisticadvocacy.org
swhite@drofwv.org Counsel for Plaintiff

Page 9 of 10
Case 3:18-cv-00162-GMG Document 96 Filed 06/29/20 Page 10 of 10 PagelD #: 765

Jane E. Peak, Esq. Tamela White, Esq.
Allan N. Karlin, Esq. Farrell White & Legg
Allan K. Karlin & Associates, PLLC 914 Fifth Avenue
174 Chancery Row P.O. Box 6457
Morgantown, WV 26505 Huntington, WV 25772-6457
jep@wyjustice.com tjw@farrell3.com
ank@wyvjustice.com Brandt Williams, MD, Misty Hunsader, PA-C,
Counsel for Plaintiff Smokey Mountain Health Services and Health

Care Alliance, Inc.

/s/ Joshua K. Boggs
Joshua K. Boggs (W. Va. State Bar No. 10096)

4811-8216-2621, v. 1

Page 10 of 10
